FILED
                            NOT FOR PUBLICATION
                                                                             JUN 20 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


IOANNIS LOUKAS, AKA Jean Kabolis,                No.   14-73363
AKA John Loukas,
                                                 Agency No. A031-013-540
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 13, 2018
                               Seattle, Washington

Before: GOULD and WATFORD, Circuit Judges, and ROTHSTEIN,** District
Judge.

      Ioannis Loukas, a native and citizen of Greece, petitions for review of the

Board of Immigration Appeals’ dismissal of his appeal from an immigration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Barbara Jacobs Rothstein, United States District Judge
for the Western District of Washington, sitting by designation.
                                                                          Page 2 of 3
judge’s negative reasonable fear determination. We grant the petition for review

and remand for further proceedings.

      Contrary to the government’s contention, we have jurisdiction over Loukas’

petition for review. Like the petitioner in Martinez v. Sessions, 873 F.3d 655 (9th

Cir. 2017), Loukas was unaware that he needed to file a petition for review directly

in our court, rather than taking an administrative appeal to the BIA. Nothing in the

final order entered by the immigration judge (IJ) adequately clarified the process

by which further appellate review of the IJ’s ruling could be obtained. Because

Loukas was proceeding pro se when he attempted to seek appellate review of the

IJ’s order, his case is squarely governed by Martinez’s holding. We therefore treat

the BIA’s dismissal of his appeal as the final order of removal. See id. at 660.

Loukas timely petitioned for review of that order within the jurisdictionally

mandated 30 days.

      In his petition for review, Loukas contends that the IJ violated his due

process rights in two respects: by failing to provide a reasoned explanation for

rejecting Loukas’ claim that he feared persecution or torture; and by improperly

denying him a full and fair opportunity to present testimony in support of his

claim. The government’s brief does not meaningfully address the merits of these

contentions, so we deem any opposition to them waived. As in Martinez, we
                                                                         Page 3 of 3
vacate the IJ’s order upholding the asylum officer’s negative reasonable fear

determination, and we remand this case to the IJ for further consideration in

accordance with this disposition. See id.

      PETITION FOR REVIEW GRANTED; CASE REMANDED.